Citation Nr: 1332155	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  12-09 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for psychiatric disability, claimed as secondary to a back disability.


REPRESENTATION

Appellant represented by:	James Brakewood Jr., Agent


ATTORNEY FOR THE BOARD

Rory Reyhan Layne, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 2004 to May 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from December 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

Service treatment records and post-service records of VA and private treatment have been obtained; however, in a statement submitted in September 2011, the Veteran reported that he had recently undergone a second surgical procedure for his back.  Records pertaining to this procedure have not been obtained.  Since they could be supportive of the Veteran's claim, further development to obtain those records is in order.

The Board further notes that the record of an MRI in January 2011 and the report of a June 2011 VA examination of the Veteran's back indicate that the Veteran has congenital spinal stenosis.  Although the Veteran was not found to have a back disorder in service, this congenital abnormality would have been present during service.  

The Board notes that congenital or developmental defects are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303 (c).  However, VA's General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  It has also expressly stated that the terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990).

Whether the congenital abnormality is a defect or a disease was not addressed in the MRI report or the VA examination report.  Therefore, further development to clarify the nature of the spinal stenosis is required.

The Veteran is claiming that service connection is warranted for psychiatric disability because it is related to his back disability.  Therefore, the Board will defer its decision on the psychiatric claim until the back claim has been resolved. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include records pertaining to the Veteran's second surgery for his back disability and VA outpatient records for the period since June 2012.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all back disorders present during the period of the claim.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner.  

With respect to the Veteran's spinal stenosis, the examiner should state whether it is a defect or disease.  If the examiner determines that it is a disease, the examiner should state an opinion as to whether it clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty. 

With respect to any other back disorders present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to service.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

